Citation Nr: 0638359
Decision Date: 12/08/06	Archive Date: 01/31/07

Citation Nr: 0638359	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  00-14 066	)	DATE DEC 08 2006
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


                                                        THE 
ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to the initial assignment of a compensable 
evaluation for patellofemoral pain syndrome of the right 
knee.

4.  Entitlement to the initial assignment of a compensable 
evaluation for patellofemoral pain syndrome of the left knee.

5.  Entitlement to the initial assignment of a compensable 
evaluation for right heel plantar fasciitis/Achilles 
bursitis.

6.  Entitlement to the initial assignment of a compensable 
evaluation for status-post open reduction and internal 
fixation of right distal fibular fracture with residual scar.
                                                       
REPRESENTATION

Appellant represented by:	The American Legion


                                                          
INTRODUCTION

The veteran served on active duty from July 1993 to November 
1999.  The record also indicates that he had subsequent 
active duty from January 2003 to November 2003. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO), which denied service connection for a 
low back disability and a left shoulder disability; and 
granted service connection for patellofemoral pain syndrome 
of the right knee, evaluated as noncompensable; 
patellofemoral pain syndrome of the left knee, evaluated as 
noncompensable; right heel plantar fasciitis/Achilles 
bursitis, evaluated as noncompensable; and status-post open 
reduction and internal fixation of right distal fibular 
fracture with residual scar, evaluated as noncompensable.  
During the pendency of the appeal, the veteran's claims file 
was transferred to the Los Angeles RO.

Believing that all due process requirements had been met, in 
a decision dated November 17, 2003, the Board denied the 
veteran's claims for service connection for a low back and 
left shoulder disabilities; denied an initial assignment of a 
compensable evaluation for patellofemoral pain syndrome of 
the right knee as a matter of law; denied an initial 
assignment of a compensable evaluation for patellofemoral 
pain syndrome of the left knee as a matter of law; denied an 
initial assignment of a compensable evaluation for right heel 
plantar fasciitis/Achilles bursitis as a matter of law; and 
denied an initial assignment of a compensable evaluation for 
status-post open reduction and internal fixation of right 
distal fibular fracture with residual scar as a matter of 
law. 

The basis for the Board's denial of the claims for higher 
initial ratings and , in part, for the denial of service 
connection for low back and left shoulder disabilities was 
that the veteran failed to report for a VA examination 
scheduled in June 2003, pursuant to an earlier Board remand.  
However it has now come to the Board's attention that the 
veteran was returned to active duty in January 2003, and 
deployed in Iraq shortly thereafter, returned from Iraq in 
September 2003 and released from active duty in November 
2003.  This information was received after the Board decision 
was dispatched.  Accordingly, it was not considered when the 
Board rendered its November 2003 decision.

By law, the Board may vacate an appellate decision at any 
time, including on the Board's own motion, when there has 
been a denial of due process.  See 38 C.F.R. § 
20.904(a)(2006).

In order to ensure that the veteran has been accorded full 
due process of the law, and that the decision on the appeal 
takes into consideration the good cause shown for the 
veteran's inability to report for a VA examination, the Board 
will herein, on its own motion, vacate its decision of 
November 17, 2003.  A subsequent decision will be issued in 
its place.



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0331747	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  00-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to the initial assignment of a compensable 
evaluation for patellofemoral pain syndrome of the right 
knee.

4.  Entitlement to the initial assignment of a compensable 
evaluation for patellofemoral pain syndrome of the left knee.

5.  Entitlement to the initial assignment of a compensable 
evaluation for right heel plantar fasciitis/Achilles 
bursitis.

6.  Entitlement to the initial assignment of a compensable 
evaluation for status-post open reduction and internal 
fixation of right distal fibular fracture with residual scar.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to November 
1999.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO), which granted service connection for 
patellofemoral pain syndrome of the right knee, evaluated as 
noncompensable; patellofemoral pain syndrome of the left 
knee, evaluated as noncompensable; right heel plantar 
fasciitis/Achilles bursitis, evaluated as noncompensable; and 
status-post open reduction and internal fixation of right 
distal fibular fracture with residual scar, evaluated as 
noncompensable.  The decision also denied service connection 
for a low back disability and a left shoulder disability.  
During the pendency of the appeal, the veteran's claims file 
was transferred to the Los Angeles RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Despite the veteran's complaints of low back pain, the 
preponderance of the competent medical evidence indicates 
that he has no current underlying pathology or a diagnosis of 
a chronic low back disability.

3.  The competent medical evidence indicates that the veteran 
has no current diagnosis of a left shoulder disability.  

4.  The record reflects that the veteran was scheduled to 
undergo a joints examination in conjunction with his claims 
for the initial assignment of a compensable ratings for his 
service-connected orthopedic disabilities in June 2003, 
deemed by the RO as necessary to determine entitlement to 
compensable ratings, and that he was informed of the 
importance of this examination.  However, the veteran did not 
report for this examination, and has not shown good cause for 
his failure to appear.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  Service connection for a left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

3.  The initial assignment of a compensable evaluation for 
patellofemoral pain syndrome of the right knee is not 
warranted as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655 (2003).

4.  The initial assignment of a compensable evaluation for 
patellofemoral pain syndrome of the right knee is not 
warranted as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655 (2003).

5.  The initial assignment of a compensable evaluation for 
right heel plantar fasciitis/Achilles bursitis is not 
warranted as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655 (2003).

6.  The initial assignment of a compensable evaluation for 
status-post open reduction and internal fixation of right 
distal fibular fracture with residual scar is not warranted 
as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

As the caselaw relating to the applicability of VCAA to 
claims that were filed prior to its enactment, such as the 
one that is currently before the Board on appeal, has been 
somewhat inconsistent, a brief summary of the law follows.  
VCAA was enacted on November 9, 2000, and was subsequently 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2003).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").  In a more recent decision, Kuzma v. Principi, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal Circuit, 
quoting Supreme Court precedent, noted that "congressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 
(1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208 (1988)).  As previously held in Dyment and 
Bernklau, there is nothing in the VCAA to suggest that 
section 3(a) was intended to apply retroactively.  
Accordingly, applying Karnas to section 3(a) of the VCAA, 
which makes no mention of retroactivity, would impermissibly 
require its retroactive application.  Further, Holliday's 
holding that all provisions of the VCAA have retroactive 
effect is incompatible with Dyment and Bernklau.  While both 
Karnas and Holliday were not explicitly, but rather only 
implicitly, overruled in those cases, the Court held that 
"[t]oday we remove all doubt and overrule both Karnas and 
Holliday to the extent they conflict with the Supreme 
Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.

The Board finds that VA's duties to the veteran under the 
VCAA have been fulfilled to the extent possible.  First, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the December 1999 rating decision, the May 
2000 statement of the case (SOC) and supplemental statements 
of the case (SSOCs) dated in February 2001 and June 2003 
adequately informed him of the information and evidence 
needed to substantiate his claims.  The June 2003 SSOC 
informed him of the VCAA and its implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  Thus, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the RO has obtained the veteran's 
service medical records and all indicated post-service 
medical records.  The veteran has not indicated there are 
additional service or post-service medical records available 
to substantiate his claims.  As noted below, the veteran 
failed to report for a VA examination scheduled to determine 
the severity of his service-connected orthopedic 
disabilities.  

As to any duty to provide an examination in connection with 
the veteran's claims, the Board notes that in the case of a 
claim for disability compensation the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 
5103A(d)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

In the instant case, VA arranged for an examination of the 
veteran in connection with his claims for the initial 
assignment of compensable ratings.  Correspondence from QTC 
Medical Services dated in May 2003 informed the veteran that 
an examination had been scheduled for him; provided the date 
in June 2003, time and location; and informed him of the 
importance of the examination.  The veteran failed to report 
for the examination.  The correspondence was sent to his 
correct address and there is no indication, such as returned 
mail, that he did not receive the correspondence.  There is 
no response from the veteran on file regarding this 
correspondence.  Consequently, the Board concludes that, 
regarding the veteran's claims for the initial assignment of 
compensable ratings, the duty to assist has been completed to 
the extent possible given the cooperation of the veteran.  38 
U.S.C.A. § 5103A; see also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (The duty to assist is not a "one-way 
street."  If the veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence).

Regarding the veteran's service connection claims, the Board 
observes that the medical evidence, to include a VA 
examination in October 1999, show no current diagnosis of a 
low back or left shoulder disability.  Arguably, 38 U.S.C. § 
5103A mandates a nexus opinion when there are pertinent 
abnormal clinical or laboratory findings recorded during or 
proximate to service (i.e., a pertinent abnormal finding that 
is attributed to or at least suggestive of the disability at 
issue sometime short of the amount of time that has elapsed 
between service and the initial diagnosis in this case) and 
competent post-service evidence of the claimed disability.  
Here, the medical evidence shows that the veteran does not 
have either of the current claimed disabilities.  As noted 
above, he was scheduled for a VA joints examination in June 
2003, which would have included evaluations of his left 
shoulder and low back, but he failed to report for that 
evaluation.  Hence, the Board must adjudicate the service 
connection claims on the basis of the evidence of record.  
38 C.F.R. § 3.655.  That evidence, which includes the most 
recent examinations, consisting of separation from service 
and VA evaluations in October 1999, rule out a current 
diagnosis of a low back or left shoulder disability.    

The veteran has not indicated there is additional competent 
medical evidence available to substantiate his service 
connection claims.  Without such evidence, and in view of 
the3 fact that the veteran failed to report for a VA 
examination in 2003, the Board must conclude that no VA 
examination is required based on the facts of this case.  
Under these circumstances, there is no duty to provide an 
examination or opinion with regard to the service connection 
claims on appeal.  See 38 U.S.C. § 5103A(d) 38 C.F.R. § 
3.159(c)(4); see also Wells v. Principi, 326 F3d. 1381 (Fed. 
Cir. 2003).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

In the case on appeal, the veteran has been requested and has 
been afforded opportunities to submit information relating to 
any additional evidence that may be available.  In July 2002, 
he stated that he had no further evidence or information to 
submit in regards to his appeal and he failed to report for a 
VA examination scheduled in June 2003.  (Emphasis added.)  An 
October 2003 statement submitted by the veteran's service 
organization certified that the veteran desired appellate 
review based on the evidence of record and did not identify 
any sources of additional outstanding evidence, or indicate 
that the veteran was in the process of obtaining additional 
evidence.  In an October 2003 brief, the veteran's service 
organization failed to identify any sources of additional 
outstanding evidence, or indicate that the veteran was in the 
process of obtaining additional evidence.  It is clear that 
there is no additional relevant evidence that has not been 
obtained and that the veteran desires the Board to proceed 
with its appellate review.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  Thus, notwithstanding PVA, supra, no 
additional assistance or notification to the veteran is 
required based on the facts of the instant case, there has 
been no prejudice to the veteran that would warrant a remand, 
and his procedural rights have not been abridged.  Bernard, 
supra.

Factual Background 

The veteran contends that the noncompensable evaluations 
assigned for his patellofemoral pain syndromes of the right 
knee and left knee, right heel plantar fasciitis/Achilles 
bursitis, and status-post open reduction and internal 
fixation of right distal fibular fracture with residual scar 
do not adequately reflect the severity of those disabilities.  
He also asserts that he has current low back and right 
shoulder disabilities that he incurred during active duty. 

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records, including the reports 
of his October 1994 separation medical examination and 
medical history, are negative for complaints, symptoms, 
findings or diagnoses pertaining to the left shoulder.  The 
veteran complained of a six-year history of intermittent low 
back pain in June 1999, occurring with strenuous activity 
(running, hiking, lifting) that resolved with rest.  It was 
located in the low lumbar/sacral area, paraspinous and 
without radiation, bowel or bladder dysfunction or radicular 
symptoms.  There was no pain or deformity.  Flexion was from 
zero to 100 degrees without pain, TTP was negative, straight 
leg raising was negative, reflexes were all 2+, strength was 
5/5 in all fields, and sensation was within normal limits.  
The assessment was mechanical low back pain, no current pain 
or spasm.  

On an October 1999 separation report of medical history, the 
veteran indicated recurrent back pain or back injury.  The 
veteran related that he had experienced back pain since 
joining the Marines and said that he had lower back pain when 
standing or sitting over 20 minutes.  The Physician's Summary 
section notes, in pertinent part, mechanical low back pain 
without radicular symptoms, not considered disabling.  The 
report of the veteran's October 1999 separation medical 
examination provides that clinical examination of the 
veteran's spine was normal.  The report does not list any 
pertinent defect or diagnosis.  

The report of an October 1999 VA examination provides that it 
was performed one month before the veteran's scheduled 
separation.  The veteran reported that he developed left 
shoulder pain in 1996, which was diagnosed as left rotator 
cuff strain on the basis of a physical examination by a 
corpsman.  No treatment was provided.  He said that he had 
current pain, weakness, stiffness, swelling, inflammation, 
fatigue and lack of endurance.  The veteran reported that his 
back pain developed in August 1993 while lifting heavy 
objects and was diagnosed in June 1999.  He reported current 
pain, weakness, stiffness, fatigue and lack of endurance with 
prolonged sitting, standing, running, walking and repetitive 
bending.  The symptoms were constant and fluctuated from 
uncomfortable to excruciating.  He said that he had not 
received any treatment.  

On physical examination, the veteran's shoulder showed no 
evidence of heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness.  Bilateral range 
of motion was 180 degrees flexion, 180 degrees abduction, 90 
degrees external and internal rotation.  Motion was not 
affected by pain, movement against gravity or strong 
resistance, fatigue, weakness or lack of endurance.  X-ray 
examination was normal.  The relevant final diagnosis was 
status-post left shoulder rotator cuff strain, resolved.  The 
examiner noted that the diagnosis was based, subjectively, on 
the veteran's related history of having had left shoulder 
weakness and pain.  Current examination revealed no evidence 
of impairment of range of motion, function or endurance of 
the left shoulder.  The veteran's X-ray findings were 
consistent with a resolved condition; as with the lumbar 
spine, the radiological examination of the shoulder was 
normal.  Therefore, the examiner found no impact from the 
condition on the veteran's daily activities or usual 
occupation.  

The veteran's lumbar spine showed no evidence of painful 
motion, muscle spasm, weakness or tenderness.  Flexion was to 
95 degrees, extension was to 35 degrees, bilateral lateral 
flexion was to 40 degrees and bilateral rotation was to 35 
degrees.  Motion was not affected by pain, fatigue, weakness 
or lack of endurance.  X-ray examination was normal.  The 
relevant final diagnosis was lumbar spine strain, resolved.  
The examiner noted that the diagnosis was based on normal 
range of motion and normal X-ray findings.

The veteran's post-service VA treatment records show that he 
reported various conditions, including low back pain, in 
March 2000.  The resulting assessment was negative for any 
low back condition.  In June 2000, the veteran had slight 
tenderness of the lumbar spine and straight leg raising was 
within normal limits.  The assessment was low back pain.  In 
December 2000, the veteran reported various conditions, 
including low back pain.  The resulting assessment was 
negative for any low back condition.

Legal Analysis

Service Connection Claims

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and certain chronic diseases, 
including arthritis, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against each of the 
veteran's claims for service connection.  

Turning to the veteran's claim for a low back disability, the 
Board recognizes that the veteran sought treatment at one 
time while on active duty, and has reported that he 
experienced low back pain throughout his service.  On the 
other hand, the report of his separation medical examination 
is negative for any objective abnormal low back findings or 
diagnoses.  Although the physician's summary section of the 
veteran's separation report of medical history noted 
mechanical low back pain, it was not based on actual physical 
examination.  The VA examination conducted shortly before the 
veteran's separation found that he had no painful motion, 
muscle spasm, weakness, tenderness or abnormal X-ray 
findings.  The relevant diagnosis (lumbar spine strain, 
resolved) signifies that regardless of any prior condition or 
injury, the veteran's low back was normal at that time.  

Similarly, the post-service evidence shows that the veteran 
does not have a current low back disability.  While VA 
treatment records show that he has reported low back pain on 
various occasions, he has only been assessed with low back 
pain.  His post-service medical records do not provide any 
underlying pathology.  His complaints, therefore, have not 
been supported by clinical findings or a diagnosis.  Without 
a pathology to which his back pain can be attributed, there 
is no basis to find a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  As a layperson, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis.  Thus, his own assertions do 
not constitute competent medical evidence of a current low 
back disability.  Espiritu, supra.

Turning to the veteran's claim for a left shoulder 
disability, the Board observes that his service medical 
records are negative for any pertinent complaints, symptoms, 
findings or diagnoses.  The veteran did not indicate any 
pertinent complaints on his separation report of medical 
history.  The report of his separation medical examination 
was negative for left shoulder findings or diagnoses.  A VA 
examination conducted shortly before the veteran's separation 
found revealed no evidence of impairment of range of motion, 
function or endurance of the left shoulder.  The relevant 
diagnosis (status-post left shoulder rotator cuff strain, 
resolved) signifies that regardless of any prior condition or 
injury, the veteran's left shoulder was normal at that time.  
The veteran's post-service medical records are negative for 
complaints, symptoms, findings or diagnoses pertinent to the 
left shoulder.  As a layperson, the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis.  Thus, his own assertions do not constitute 
competent medical evidence of a current left shoulder 
disability.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of a 
current diagnosis of a low back or left shoulder disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992)."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes the veteran's assertion that the October 
1999 VA examination was inadequate.  However, a review of 
October 1999 VA examination report reveals that all 
subjective and objective findings necessary for evaluation of 
the veteran's complaints were observed and recorded, and thus 
the examination appears complete and adequate.  Accordingly, 
consideration of the findings set forth in the report is 
proper.  Moreover, he failed to report for a VA joints 
examination scheduled in June 2003.  The Board is cognizant 
of an impression of mechanical low back pain but, aside from 
the fact that this impression was apparently not based on an 
actual physical examination of the veteran, the decision must 
be based on the evidence currently of record (38 C.F.R. 
§ 3.655), and the most recent examination indicates that the 
veteran's low back strain had resolved, with the only 
subsequent findings being subjective in nature without a 
diagnosis.  The most recent examination, which included a 
medical history, relevant clinical findings, and X-ray 
examinations, specifically ruled out a current diagnosis of a 
low back or left shoulder disability.  Thus, the Board must 
conclude that the record fails to show a current diagnosis of 
either disability

As the preponderance of the evidence is against the claims 
for service connection, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Claims for the Initial Assignment Of Compensable Ratings  

As stated above, the Board arranged for a VA medical 
examination to be conducted in conjunction with the veteran's 
claims for the initial assignment of compensable ratings for 
his service-connected orthopedic disabilities, but the 
veteran did not report for this examination, and no good 
cause has been shown for his failure to appear.

Under 38 C.F.R. § 3.326(a), individuals for whom examinations 
have been authorized and scheduled are required to report for 
such examinations.  Further, the provisions of 38 C.F.R. § 
3.655(a) provide that, when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without "good cause," fails to report for 
such examination, action shall be taken.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase (emphasis 
added), the claim shall be denied.  38 C.F.R. § 3.655(b)

Inasmuch as no good cause has been shown for the veteran's 
failure to appear for the VA medical examination scheduled in 
June 2003, his claims for the initial assignment of 
compensable ratings for his service-connected orthopedic 
disabilities  must be denied pursuant to 38 C.F.R. § 3.655(b) 
as a matter of law.  See Sabonis, supra (when the law and not 
the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Service connection for a low back disability is denied.

Service connection for a left shoulder disability is denied.

The initial assignment of a compensable evaluation for 
patellofemoral pain syndrome of the right knee is denied.

The initial assignment of a compensable evaluation for 
patellofemoral pain syndrome of the left knee is denied.

The initial assignment of a compensable evaluation for right 
heel plantar fasciitis/Achilles bursitis is denied.

The initial assignment of a compensable evaluation for 
status-post open reduction and internal fixation of right 
distal fibular fracture with residual scar is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



